Title: To James Madison from Nicholas Brown and Thomas P. Ives, 5 June 1815
From: Brown, Nicholas,Ives, Thomas P.
To: Madison, James


                    
                        Providence June 5th. 1815.
                    
                    The Memorial of Nicholas Brown and Thomas P Ives both of Providence in the State of Rhode Island and Providence Plantations Merchants and copartners in Trade and Commerce under the firm of Brown and Ives respectfully Shews that in the Month of January A.D. 1810 they fitted out and dispatched the Ship General Hamilton owned exclusively by them on a voyage to the River Jade and a market in the North of Europe having on board as cargo the Goods enumerated in the Bill of Lading hereto annexed marked A owned by them and commanded by Charles Holden Junior, that the orders given to the said Holden were to enter the River Jade provided he should not be advised that it would be unsafe so to do; but the said Holden after having arrived on the European Coast obtained information that to attempt entering said River would be attended with hazard and therefore proceeded to Gottenburgh in the Kingdom of Sweden where he arrived in safety with said Ship and cargo, on, or about the fifteenth day of April A.D. 1810 and after remaining some time was directed by Samuel W Greene the consignee of the cargo to proceed to Stralsund in said Kingdom where said ship and cargo arrived about the twentyfourth day of May A.D. 1810 and was there openly, and publickly entered and the duties thereon duly and legally paid or secured that the said Greene proceeded to discharge and make sale of such parts of said cargo as there were in immediate demand but before the Sale of the whole had been effected on the seventh day of June A.D. 1810 Two hundred and Seventy three Hogsheads of the Tobacco and four casks of Rice part of the cargo mentioned in said Bill of Lading and which are more particularly enumerated in the annexed Schedule marked B were sequestered by Swedish Officers acting as was

alledged by order, or through, by, or under the influence of the Emperor of the French and thereby taken from the possession and control of the Said Greene that soon afterwards the said Goods were released from all claim and demand on the part of the said Emperor of the French but Still were retained in possession of the said Swedish officers and were afterwards sold by the Government of Sweden and the proceeds paid into the public Treasury of that Kingdom. Your Memorialists would represent that said importation into the port of Stralsund was open and public without opposition or objection on the part of the said Swedish Government, all Tolls and duties on the Ship and cargo duly secured or paid under a strict compliance With all the municipal and publick regulations of that Government, and they have yet to learn upon what Specious pretence or under what right or authority the said sequestration and subsequent sale were made. Your memorialists have entertained strong expectations that from the public and well known justice of the Government of Sweden they might long since have expected a complete and ample remuneration, for the Goods before described; but although reiterated applications have been made for that purpose by Mr John Speyer Commercial agent of the United States resident at Stockholm no redress has yet been offered. Mr Speyer last letter on the subject is dated 19 July A.D. 1813 a copy of which marked C is hereto annexed. Your Memorialists under these circumstances respectfully pray the interposition of Government and that from the proper department of state a representation may be made either directly to the Government of Sweden or through their minister resident here for an adequate indemnification and remuneration for the loss of said Goods sequestered and disposed of in manner as before stated And they as bound in duty will ever acknowledge
                    
                        
                            Nicho BrownThomas P. Ives
                        
                    
                